Citation Nr: 1735189	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  07-24 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder, claimed as secondary to a chronic ear disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to a chronic ear disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse (J.S.), and F.H.



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1960 to March 1963. 

This was last before the Board of Veterans' Appeals (Board) in November 2013, on appeal from a June 2006 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in April 2009 and a transcript is in the record.  The Board remanded the issues on appeal for additional development in September 2009, October 2011, and November 2013. 

The Veteran raised the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for otitis media of the right ear in a November 2013 statement, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's headache disorder was not incurred in, or otherwise caused or aggravated by, his active military service or his service-connected otitis media of the left ear. 

2.  The Veteran's current acquired psychiatric disorder is not related to his active military service or his ear disability.

3.  The Veteran's current personality disorder is a congenital or developmental defect and is not a disease or injury for the purposes of service connection.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

2.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.9, 4.127.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA satisfied the VCAA duty to notify by sending letters to the Veteran in September 2005, March 2006, May 2008, September 2009, November 2009, January 2010, and March 2011, advising him of the evidence necessary to substantiate a claim for entitlement to service connection and his and VA's respective duties for obtaining evidence.  The Veteran had ample opportunity to respond and supplement the record and neither he, nor his representative, has alleged that notice in this case was inadequate.  Moreover, VA satisfied the duty to assist the claimant with the development of this claim by making reasonable efforts to obtain relevant records that he adequately identified.  The claims file includes the Veteran's service records, medical treatment and examination records, lay statements, and hearing testimony.  

In September 2009, October 2011, and November 2013, the Board remanded the Veteran's claims for additional medical opinions, which were subsequently obtained.  Based on the foregoing, the Board determines that the agency of original jurisdiction (AOJ) has substantially complied with the prior remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As neither the Veteran nor his representative has raised any issues regarding the duties to notify and assist, the Board herein proceeds with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Claims for Service Connection

The Veteran contends that he is entitled to service connection for headaches as well as for an acquired psychiatric disability.  Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999).  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  





Chronic Headache Disorder

The Veteran asserts that he experiences headaches as the result of ear infections, and surgery for those ear infections, that he had during active military service.  He is service-connected for otitis media of the left ear.

The Veteran's VA treatment records confirm diagnosis of, and treatment for, chronic headaches, described as cluster headaches or migraines.  However, his service treatment records do not show any complaints of or treatment for headache conditions.

An August 2001 VA treatment record reflects a clinician's opinion that "it is unlikely that his migraine is something related to his ear surgeries."  Although July 2003 and November 2004 VA treatment records reflect clinicians' opinions that headaches were related to ear trauma and surgery, those opinions appear to be based on the history provided by the Veteran and lack medical rationale.

The Veteran was afforded a VA medical examination in September 2015.  The examiner diagnosed the Veteran with a history of left otitis media with perforation and discussed his prior headache treatment, to include August 2001, March 2003, and July 2003 VA treatment notes relating to the etiology of the Veteran's headaches.  However, the examiner opined that the Veteran's migraine headaches were less likely than not (less than 50/50 probability) present during service or otherwise related to service.  The examiner noted that the Veteran did not report chronic headache symptoms until many years after service and explained that symptomatic headaches can occur in association with active ear inflammation or recent surgery, but will resolve with resolution of the active inflammation and/or healing of the surgical wounds and do not represent the onset of a chronic migraine headache disorder.  The examiner further explained that medical literature does not support otitis media/externa (or the Veteran's ear surgery) as a cause for, or aggravating factor in, migraine headaches.  

The Board acknowledges the Veteran's assertions that his migraine headaches are due to treatment of his service-connected otitis media of the left ear and notes that he is competent to report having experienced headaches.  38 C.F.R. § 3.159.  However, although the Veteran has contended that he has a chronic headache disorder as the result of his service-connected ear disability, the file does not reflect that the Veteran has any medical training or expertise that qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Laypersons are competent to report on matters observed or within their personal knowledge (see Layno v. Brown, 6 Vet. App. 465, 470 (1994)), but such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds the 2001 medical opinion as well as the 2015 VA examiner's opinion -to the effect that the Veteran does not experience a current headache disability as the result of any ear trauma - the most persuasive evidence on, and dispositive of, the nature and etiology of the Veteran's current headache condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder Other Than PTSD

The Veteran asserts that his acquired psychiatric disorder is related to his active military service or is secondary to his service-connected otitis media of the left ear. In October 2011, the Board denied the Veteran's claim for entitlement to service connection for PTSD.  As the Veteran did not appeal this decision, it is final. 

The Veteran's VA treatment records show that he has been treated for generalized anxiety disorder, depression, and anxiety beginning in November 1989, and an April 1977 private treatment record reflects diagnosis of anxiety neurosis.  However, the Veteran's service treatment records do not show any complaints of, or treatment for, psychiatric conditions.

A January 2011 VA mental disorders examiner observed that the Veteran's responses upon assessment for PTSD were suggestive of malingering and opined, after review of the record and in-person examination, that anxiety and depression were not caused by, or otherwise a result of, his active duty service.  The Veteran was afforded another VA examination in August 2015.  The examiner diagnosed the Veteran with an unspecified anxiety disorder and unspecified personality disorder, but stated that she would have to resort to mere speculation to opine as to whether the Veteran's mental disorder was related to service since various intercurrent stressors appeared to impact his mental health symptoms and because 'symptom validity testing' suggested feigning / exaggeration of symptoms.  The 2015 examiner also opined that it was less likely than not that the Veteran's mental disorder was proximately due to, the result of, or aggravated by the Veteran's otitis media/externa of the left ear; the examiner noted a lack of objective medical evidence to support such a link. 

Regarding the Veteran's diagnosed personality disorder, there is no entitlement under the law for service connection for this disorder.  By regulation, congenital or developmental defects such as personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127; see Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 38 C.F.R. § 4.130; American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-5).  Thus, the Veteran's claim of service connection for a personality disorder must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 (1992).

The Board acknowledges the Veteran's assertions that his acquired psychiatric condition is related to his active military service or is secondary to his service-connected otitis media of the left ear.  However, as the record does not reflect that he possesses any pertinent medical training or expertise, he is not competent to make a complicated medical opinion such as the etiology of an acquired psychiatric disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, laypersons are competent to report on matters observed or within their personal knowledge (see Layno v. Brown, 6 Vet. App. 465, 470 (1994)), but such report must be weighed against the medical and other evidence and, here, two VA examiners have noted that the Veteran's examination results reflect malingering/feigning.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence - specifically the 2011 and 2015 examiners' opinions - are against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a headache disorder is denied.

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


